                                           Case 4:12-cr-00818-PJH Document 205 Filed 09/01/21 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        UNITED STATES OF AMERICA,
                                                                                         Case No. 12-cr-00818-PJH-1
                                  8                     Plaintiff,

                                  9              v.                                      ORDER RE INQUIRY
                                  10       ROYLAND RICE,                                 Re: Dkt. No. 204

                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant in the above-captioned case has filed an “inquiry,” asking whether “the

                                  15   district court’s order of July 8, 2021” was “also in response to his July 28, 20211 [sic] filing

                                  16   pursuant to section 3624(c)(2) of Title 18 of the United States Code, ‘Elderly Offender’

                                  17   initiative.” Dkt. 204 at 7.

                                  18          The court’s July 8, 2021 order explained that defendant had indeed filed a “motion

                                  19   styled as a motion for home confinement program,” but also noted that “[d]efendant’s

                                  20   motion does not identify any statutory or other authority for filing a motion for home

                                  21   confinement.” Dkt. 203 at 1. In his current inquiry, defendant clarifies that his June 30

                                  22   filing intended to seek relief under the Elderly Offender Pilot Program. Dkt. 204 at 5.

                                  23   Plaintiff’s inquiry cites two statutes upon which his home confinement motion was

                                  24   purportedly based: 18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60451(g).

                                  25          Section 3624(c)(2) provides that:

                                  26          The authority under this subsection may be used to place a prisoner in
                                  27
                                       1
                                  28    It appears that defendant intends to refer to his filing of June 30 (postmarked on June
                                       28). See Dkt. 202.
                                          Case 4:12-cr-00818-PJH Document 205 Filed 09/01/21 Page 2 of 4




                                              home confinement for the shorter of 10 percent of the term of imprisonment
                                  1           of that prisoner or 6 months. The Bureau of Prisons shall, to the extent
                                  2           practicable, place prisoners with lower risk levels and lower needs on home
                                              confinement for the maximum amount of time permitted under this
                                  3           paragraph.

                                  4    18 U.S.C. § 3624(c)(2) (emphasis added).

                                  5           The language of section 3624(c)(2) appears to vest sole discretion with the Bureau

                                  6    of Prisons to determine whether a prisoner may be placed on home confinement. The

                                  7    language of the statute does not state that the court may make such a determination, nor

                                  8    does defendant provide case law or other authority allowing the court to grant home

                                  9    confinement under section 3624(c).

                                  10          The second statute cited in defendant’s inquiry, section 60451(g), defines the

                                  11   parameters of the pilot program for elderly offenders. The statute states that “[t]he

                                  12   Attorney General shall conduct a pilot program to determine the effectiveness of
Northern District of California
 United States District Court




                                  13   removing elderly eligible offenders . . . from Bureau of Prisons facilities and placing such

                                  14   offenders on home detention.” 34 U.S.C. § 60451(g)(1)(A).

                                  15          The statute further states that the pilot program “shall be conducted through

                                  16   Bureau of Prisons facilities designated by the Attorney General as appropriate for the

                                  17   pilot program.” 34 U.S.C. § 60451(g)(3). The statute further defines “elderly eligible

                                  18   offender” as follows:

                                  19          The term “eligible elderly offender” means an offender in the custody of the
                                              Bureau of Prisons—
                                  20
                                              (i) who is not less than 60 years of age;
                                  21          (ii) who is serving a term of imprisonment that is not life imprisonment
                                              based on conviction for an offense or offenses that do not include any crime
                                  22          of violence (as defined in section 16 of title 18), sex offense (as defined in
                                              section 20911(5) of this title), offense described in section 2332b(g)(5)(B) of
                                  23          title 18, or offense under chapter 37 of title 18, and has served ⅔ of the
                                              term of imprisonment to which the offender was sentenced;
                                  24
                                              (iii) who has not been convicted in the past of any Federal or State crime
                                  25          of violence, sex offense, or other offense described in clause (ii);
                                              (iv) who has not been determined by the Bureau of Prisons, on the basis
                                  26          of information the Bureau uses to make custody classifications, and in the
                                              sole discretion of the Bureau, to have a history of violence, or of engaging
                                  27          in conduct constituting a sex offense or other offense described in clause
                                              (ii);
                                  28
                                                                                     2
                                          Case 4:12-cr-00818-PJH Document 205 Filed 09/01/21 Page 3 of 4




                                              (v) who has not escaped, or attempted to escape, from a Bureau of
                                  1           Prisons institution;
                                  2           (vi) with respect to whom the Bureau of Prisons has determined that
                                              release to home detention under this section will result in a substantial net
                                  3           reduction of costs to the Federal Government; and
                                              (vii) who has been determined by the Bureau of Prisons to be at no
                                  4           substantial risk of engaging in criminal conduct or of endangering any
                                              person or the public if released to home detention.
                                  5
                                       34 U.S.C. § 60451(g)(5)(A).
                                  6
                                              As a threshold matter, the statutory definition of “elderly eligible offender” directly
                                  7
                                       indicates that the eligibility determination lies within the sole discretion of the Bureau of
                                  8
                                       Prisons, not the court. The final two subsections require that the Bureau of Prisons make
                                  9
                                       determinations as to (1) whether home detention “will result in a substantial net reduction
                                  10
                                       of costs to the federal government”, and (2) whether defendant is “at no substantial risk of
                                  11
                                       engaging in criminal conduct or of endangering any person or the public if released to
                                  12
Northern District of California
 United States District Court




                                       home detention.” 34 U.S.C. § 60451(g)(5)(A)(vi), (vii). The statute does not provide for
                                  13
                                       such determinations to be made by the court, nor does defendant cite any authority
                                  14
                                       allowing those determinations to be made by the court. Because an offender cannot
                                  15
                                       qualify as an “elderly eligible offender” without meeting all of the requirements of section
                                  16
                                       60451(g)(5)(A), the fact that the Bureau of Prisons has not made a determination that
                                  17
                                       defendant’s home confinement will result in a substantial net reduction of costs to the
                                  18
                                       government, standing alone, warrants denial of defendant’s motion for home confinement
                                  19
                                       filed with the court. Additionally, the fact that the Bureau of Prisons has not made a
                                  20
                                       determination that defendant is at no substantial risk of engaging in criminal conduct or of
                                  21
                                       endangering any person or the public if released to home detention, standing alone,
                                  22
                                       further warrants denial of defendant’s home confinement motion.
                                  23
                                              In short, the plain language of section 60451 does not empower the court to
                                  24
                                       determine on the merits whether an offender qualifies as an “elderly eligible offender,”
                                  25
                                       and in the absence of any controlling authority allowing this court to make such a merits
                                  26
                                       determination, the motion must be denied.
                                  27
                                              Moreover, even if the court were to consider defendant’s motion on the merits, it
                                  28
                                                                                      3
                                           Case 4:12-cr-00818-PJH Document 205 Filed 09/01/21 Page 4 of 4




                                  1    would appear that defendant does not meet all of the statutory requirements for home

                                  2    confinement as an elderly eligible offender.

                                  3           For instance, section 60451(g) requires an “eligible elderly offender” to have

                                  4    “served ⅔ of the term of imprisonment to which the offender was sentenced,” and it

                                  5    appears from the documents attached to defendant’s inquiry that defendant will not have

                                  6    served 2/3 of his term of imprisonment until January 20, 2023. See Dkt. 204, Ex. 5.2

                                  7           Accordingly, defendant’s motion for home confinement is DENIED.

                                  8

                                  9           IT IS SO ORDERED.

                                  10   Dated: September 1, 2021

                                  11                                                      /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  12                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24   2
                                         Defendant’s inquiry also includes his own calculation of the date on which 2/3 of his
                                  25   sentence will be complete, and concludes that he has already served 2/3 of his sentence.
                                       See Dkt. 204, Ex. 4. It appears that the discrepancy is based on defendant’s inclusion of
                                  26   his Good Conduct Time when calculating his 2/3 date, whereas the Bureau of Prisons
                                       website of “Frequently Asked Questions” states that “[a]n inmate is considered eligible for
                                  27   the elderly offender/home confinement program if he/she has served 2/3 of the term of
                                       imprisonment to which the offender was sentenced. This calculation does not include the
                                  28   application of Good Conduct Time.” See
                                       https://www.bop.gov/inmates/fsa/faq.jsp#fsa_elderly_offender (accessed Sep. 1, 2021).
                                                                                    4
